                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PEERLESS INDUSTRIES, INC,                     )
                                              )
               Plaintiff,                     )
                                              )       Case No. 1:11-cv-1768
        vs.                                   )
                                              )       Hon. Joan H. Lefkow
CRIMSON AV, LLC,                              )
                                              )       Magistrate Judge Susan E. Cox
               Defendant.                     )
                                              )

               MOTION FOR ENTRY OF SATISFACTION OF JUDGMENT

        Comes now the Defendant/Judgment Debtor, Crimson AV, LLC (“Crimson”), through

counsel Miles Sukovic of Sukovic Law Group, a Professional Corporation and Peter Ryndak of

Johnson & Bell, Ltd., and moves this Court to enter a satisfaction of judgment in the above titled

action. In support thereof, Crimson states as follows:

        1.     On or about November 27, 2018, this Court granted a final judgment (Dkt. No. 798)

in favor of Plaintiff and against Crimson in the amount of $51,419.19, inclusive of pre-judgment

interest.

        2.     On August 7, 2020, Crimson, through counsel, paid to Plaintiff’s counsel the full

judgment amount by issuing check No. 7169 in the amount of $51,419.19 (See Exhibit A)

satisfying the judgment in full.

        3.     On August 25, 2020, Crimson, through counsel, paid $2,328.27 in post-judgment

interest by issuing to Plaintiff check No. 7188 in the amount of $2,324.51 and cash in the amount

of $3.76, (See Exhibit B) satisfying the post judgment interest in full.

        4.      On September 22, 2020, Crimson’s counsel emailed Plaintiff’s counsel asking him

to file a statement of satisfaction of the judgment executed and acknowledged either by the
Plaintiff, or by a legal representative or assignee of the Plaintiff pursuant to the District Court of

the Northern District of Illinois’ L.R.58.1. (See Exhibit C) Plaintiff’s counsel did not respond.

        5.      On November 4, 2020, Crimson’s counsel again asked Plaintiff to file an executed

statement of satisfaction of the judgment. Plaintiff’s counsel responded that he would get back to

Crimson’s counsel. (See Exhibit D) However, Plaintiff’s counsel has not responded.

        6.      To date, Plaintiff has ignored Crimson’s requests to enter and file an executed

statement of satisfaction of the judgment pursuant to NDIL L.R.58.1.

        7.      Crimson has shown that it has satisfied the judgment in full, and the Plaintiff has

failed to file a Notice of Satisfaction.

        WHEREFORE, the Defendant/Judgment Debtor, Crimson AV, LLC, now moves the

Court to order entry of Satisfaction of Judgment that the judgment be vacated pursuant to F.R.C.P.

60(b)(5) and that this action be dismissed with prejudice.

Dated: June 3, 2021                                    Respectfully submitted,

                                                       /s/ Peter R. Ryndak
                                                       One of the attorneys for Crimson AV LLC

Peter Ryndak
JOHNSON & BELL, LTD.
33 W. Monroe St., Suite 2700
Chicago, Illinois 60603
(312) 372-0770
ryndakp@jbltd.com


M. Miles Sukovic
Sukovic Law Group, a PC
6 Gloucester Court
Lincolnshire, Illinois 60069
(312) 810-5123
msukovic@sukoviclawgroup.com




                                                 -2-
                                 CERTIFICATE OF SERVICE


       I hereby certify that on June 3, 2021, I have electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which sent notification of such filing to all parties of record.



                                              /s/ Peter R. Ryndak




                                                -3-
